Cite as 2016 Ark. 459


                 SUPREME COURT OF ARKANSAS
                                        No.   CR-16-245

                                                  Opinion Delivered: December   15, 2016
MICHAEL LEE WILLIAMS
                                 APPELLANT

V.                                                APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT
STATE OF ARKANSAS                                 [NO. 60CR-12-3694]
                                   APPELLEE
                                                  HONORABLE HERBERT T.
                                                  WRIGHT, JR., JUDGE

                                                  AFFIRMED.


                            RHONDA K. WOOD, Associate Justice

        Appellant, Michael Lee Williams, appeals the Pulaski County Circuit Court’s denial,

 following a hearing, of his petition for postconviction relief filed pursuant to Rule 37.1 of

 the Arkansas Rules of Criminal Procedure. For reversal, Williams maintains that his counsel

 was ineffective for failing to present exculpatory testimony or statements from three

 codefendants. We agree with the circuit court that Williams’s argument is without merit.

 Accordingly, we affirm the denial of postconviction relief.

        Williams was convicted by a Pulaski County jury of five counts of aggravated robbery

 and five counts of theft of property obtained by threat of serious physical injury. He was

 sentenced to a total of fifty years’ imprisonment. The Arkansas Court of Appeals affirmed

 the judgment. Williams v. State, 2014 Ark. App. 561, 444 S.W.3d 877.

        Williams contends that his trial counsel was ineffective for not calling three witnesses

 at trial, Antonio Bozeman, Joe Bell, and Johnathan Hattison. At the Rule 37 hearing, the

 witnesses testified that Williams accompanied them to the crime scene but that he remained
                                      Cite as 2016 Ark. 459

in the car and did not participate in the robberies. Williams claims that the circuit court

erroneously denied relief because each of the witnesses would have testified at his trial that

he did not participate in the crimes. However, Williams’s trial counsel, Don Trimble,

testified that his defense strategy was that Williams was not present at the crime scene. The

focus of his case was one of misidentification, in part due to Williams’s facial scars that

witnesses failed to describe in their identification. Thus, Williams’s counsel did not offer the

testimony of the subject witnesses because it would have undermined his trial strategy by

placing Williams at the scene at the time of the robberies. The circuit court concluded that

Williams’s counsel’s failure to offer testimony that would have undercut this theory of the

case was reasonable trial strategy.

       This court does not reverse the denial of postconviction relief unless the circuit

court’s findings are clearly erroneous. Sartin v. State, 2012 Ark. 155, 400 S.W.3d 694. A

finding is clearly erroneous when the appellate court, after reviewing the entire evidence, is

left with the definite and firm conviction that the circuit court made a mistake. Id. In

making a determination on a claim of ineffective assistance of counsel, this court considers

the totality of the evidence. Id.

       Our standard of review requires that we assess counsel’s effectiveness under the two-

prong standard set forth by the United States Supreme Court in Strickland v. Washington,

466 U.S. 668, 104 S. Ct. 2052 (1984). In asserting ineffective assistance of counsel pursuant

to Strickland, the petitioner first must show that counsel’s performance was deficient.

McDaniels v. State, 2014 Ark. 181, 432 S.W.3d 644. This requires a showing that counsel

made errors so serious that he was not functioning as the “counsel” guaranteed by the Sixth

                                               2
                                    Cite as 2016 Ark. 459

Amendment. Id. Additionally, counsel is allowed great leeway in making strategic and

tactical decisions, particularly when deciding not to call a witness. Noel v. State, 342 Ark.

35, 26 S.W.3d 123 (2000).        “[M]atters of trial strategy and tactics, even if arguably

improvident, fall within the realm of counsel’s professional judgment and are not grounds

for finding ineffective assistance of counsel.” Howard v. State, 367 Ark. 18, 238 S.W.3d 24

(2006). The reviewing court must indulge in a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance. Id.

       Second, the petitioner must show that counsel’s deficient performance prejudiced

the defense, which requires a showing that counsel’s errors were so serious as to deprive the

petitioner of a fair trial. Id. In doing so, the petitioner must show that there is a reasonable

probability that the fact-finder’s decision would have been different absent counsel’s errors.

Id. A reasonable probability is a probability sufficient to undermine confidence in the

outcome of the trial. Id.

       Unless a petitioner makes both Strickland showings, it cannot be said that the

conviction resulted from a breakdown of the adversarial process that renders the result

unreliable. Id. “[T]here is no reason for a court deciding an ineffective assistance claim . . .

to address both components of the inquiry if the defendants make an insufficient showing

on one.” Anderson v. State, 2011 Ark. 488, at 3–4, 385 S.W.3d 783, 786–87 (quoting

Strickland, 466 U.S. at 697, 104 S.Ct. 2052).

       Given this precedent, we affirm the circuit court’s finding that it was reasonable trial

strategy for Williams’s counsel not to proffer the testimony of individuals who would have

undercut his case theory. The decision whether or not to call particular witnesses is a matter

                                                3
                                    Cite as 2016 Ark. 459

of professional judgment, and even if another attorney would have chosen a different course,

it is not grounds for postconviction relief on the basis of ineffective assistance of counsel.

See Noel, 342 Ark. at 42–43, 26 S.W.3d at 128. Because Williams does not meet his burden

of proof on the deficiency prong of the Strickland test, we hold that the circuit court did not

clearly err in denying Rule 37 relief. See Anderson, 2011 Ark. 488, at 3–4, 385 S.W.3d at

786–87. We affirm the circuit court’s denial of postconviction relief.

       Affirmed.

       Jeff Rosenzweig, for appellant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee




                                              4